..   -,.;

·AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page I of!
                                                                                                                                                      o
                                                                                                                                                      (_)
                                                                                                                                                  J


                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                               JUDGMENT IN A CRIMINAL CASE
                                 v.                                          (For Offenses Committed On or After November 1, 1987)


                       Santiago Pallares-Mora                                Case Number: 3:19-mj-22021

                                                                             Michael Davi Stein
                                                                            Defendant's Attorne


REGISTRATION NO. 75107298
                                                                                                              MAY 2 l 2019
THE DEFENDANT:
 IZl pleaded guilty to count(s) ~l~o~f:_:C:::_:o::'.m~p!:'.'l~a'..:in'..'.:_t_~-----------W!!+Ulli.ElaNMruiib'.LQE..1~@8ll!LA..f
                                                                                          BY
 D was found guilty to count( s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                     Nature of Offense                                                          Count Number(s)
8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                1

  D The defendant has been found not guilty on count(s)
                                                                          -------------------
  0 Count( s)                                                                 dismissed on the motion of the United States.
                    -----~-----------~


                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                                   ,6;, TIME SERVED                       D _ _ _ _ _ _ _ _ _ _ days

  IZl Assessment: $10 WAIVED IZl Fine: WAIVED
  IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in


  ~
      defend.ant's possession at the time of. arrest upon their deportation or removal: -y        ( )V\l!V''\ · Gll he r.( CZ-)
      ~q~ Kec,Rmµwl),ds defendant be dt:porte,d/removed with relative, fr t1 t\Ct '.,( " '-.ll\VI              e
                                                                                                        .charged in case
    q1v1--.1 ''1''ct-00-)j \~ ly\:\ ',)--.,,< bD~                   -'::\1:(c \-<'tJ5C\( io MOU\- LlJCi\ re

      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Tuesday, May 21, 2019

                       .----_:;>

 Received      -z5--
               ~Du~s~Mc--------


                                                                           UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                     3:19-mj-22021
